Citation Nr: 0906831	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to 
August 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a 50 percent disability 
rating for schizoaffective disorder, bipolar type.

The RO held a hearing in this matter in August 2004.  That 
transcript has been associated with the claims file.

The Board remanded this case to the RO in February 2007 for 
additional development.  All development has been completed 
and the case is again before the Board for review.  


FINDING OF FACT

The competent evidence of record does not show the Veteran's 
service-connected schizoaffective disorder causes 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for schizoaffective disorder, bipolar type, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2008);  38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 
(Diagnostic Code 9211) (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2003 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The June 2003 letter notified the Veteran that he must submit 
evidence that showed that his schizoaffective disorder had 
increased in severity, and advised him of the types of 
medical and lay evidence that he may submit, including 
statements from his doctor or other individuals who are able 
to describe the manner in which his disability has become 
worse.  There was no reference, however, to the effect of the 
condition's worsening on the Veteran's employment and daily 
life, or to the diagnostic criteria for establishing a higher 
rating for his service-connected schizoaffective disorder.

In this regard, the failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the veteran.  Id. at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
indicated that this was not an exclusive list of ways that 
error may be shown to be non prejudicial.  See Sanders, 487 
F.3d 881.  In order for the United States Court of Appeals 
for Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
Veteran clearly described the effect his schizoaffective 
disorder had on both his daily activities and his employment 
to the August 2003, June 2004, and April 2008 VA examiners, 
as well to the RO during a March 2004 informal conference.  
Thus, as the Board finds the Veteran had actual knowledge of 
this requirement, any failure to provide him with adequate 
notice of this element is not prejudicial.  See Sanders, 487 
F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Veteran was examined by VA during the 
pendency of this appeal, and was provided with the 
appropriate rating criteria in the statement of the case 
(SOC) promulgated in June 2004.  The claim was readjudicated, 
and supplemental statements of the case (SSOC) were 
promulgated in October 2004, February 2005, and April 2008.  
Each SSOC contained the appropriate rating criteria.  The 
Federal Circuit recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III.

Given the nature of the Veteran's claim, the fact that he was 
examined by VA during the appeal, and was provided the 
criteria required for a higher evaluation, the Board finds 
that a reasonable person would have generally known about the 
requirements necessary to establish a higher rating.  
Therefore, the Board finds that any error in failure to 
provide notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the Veteran demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
criteria were discussed in the SOC, and the reasons as to why 
a higher rating was not warranted under that criteria were 
identified.  The Board finds that any VCAA notice error in 
this case has been rendered harmless for the foregoing 
reasons.

The Veteran's service treatment records, VA treatment 
records, VA examination reports, RO hearing transcript and 
vocational rehabilitation records have been associated with 
the claims file.  The Board notes that, pursuant to the 
remand, the Veteran's Social Security Administration records 
were requested but that a negative response was received.  
The response indicated that no records existed for the Social 
Security number in question.  The Board therefore finds that 
further attempts to obtain records from the Social Security 
Administration would prove futile.  VA has provided the 
Veteran with opportunity to submit evidence and arguments in 
support of his claim.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.



B.  Law and Analysis

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008). 
 
Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.
 
If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 
 
The diagnostic criteria set forth in The American Psychiatric 
Association's: Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a). 
 
A 50 percent rating is warranted for schizoaffective disorder 
when there is an occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9211 (2008). 
 
The next higher rating, 70 percent, requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  Id. 
 
A 100 percent rating contemplates total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 
 
The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. §§ 4.2, 4.6. 
 
In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). 
 
GAF scores from 71 to 80 reflect transient symptoms, if 
present, and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family arguments); 
resulting in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind school work).  DSM-IV at 46-47.  GAF scores 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id. 

The Veteran submitted a letter from his VA physician in May 
2003.  The VA physician described the Veteran's condition as 
"totally disabling, but hopefully with the help of his 
medication and his cooperation and motivation he will be able 
to return to productive work within the next several 
months."  The Veteran reported that he had recently lost his 
job.  Because of his need for medications, the doctor stated 
that the Veteran had to keep in close contact with him and 
other medical providers.

A VA examination was conducted in August 2003.  The Veteran 
was cooperative throughout the interview portion of the 
examination.  He reported mood swings, depression, feeling 
unorganized, increased heart palpitations, sleeping a lot, 
and difficulty concentrating.  He sometimes thought people 
were out to get him or that life was unfair.  He reported a 
desire to locate employment, but had difficulty doing so 
because of his disability, specifically because of the 
medications and increased paranoia.  He reported no thoughts 
of hurting himself or others.  MMPI-2 testing completed in 
1998 suggested suspiciousness, someone resentful of others, 
fixed beliefs that may have delusional qualities, tension and 
anxiety.  The Veteran's WRK-T score of 78 indicated a wide 
variety of attitudes and behaviors likely to contribute to 
poor work performance.  The Veteran scored 17 on the Beck 
Depression Inventory, which indicated mild-moderate 
depression.  The Veteran scored 3 on the Beck Hopelessness 
Scale, which is a normal score.  The Veteran scored 0 on the 
Beck Scale of Suicidal Ideation.  The Veteran's GAF score was 
53.

An additional VA examination was conducted in June 2004.  The 
Veteran appeared cleanly dressed and well-oriented.  His 
speech and psychomotor activity were normal.  His affect was 
somewhat attenuated and varied but mood congruent.  His 
thought process was goal-oriented and he had no loose or 
clanging associations, derailment, thought-blocking or 
neologisms.  He reported that he was currently working at a 
factory performing manual labor at that time, and that he was 
getting along well with coworkers.  He lived in a trailer 
that he owned, saw friends and family regularly, and 
socialized on the weekends.  He performed his own household 
chores and paid his own bills.  He reported no suicidal 
ideation or attempts.  He complained of memory problems and 
being easily distracted.  He reported experiencing weekly 
anxiety attacks but denied any visual or auditory 
hallucinations.  The Veteran's GAF score was 58.

During a March 2004 informal conference with the RO, the 
Veteran reported that he had anxiety and depression.  His 
depression was intermittent.  During a "good period," he 
was able to function socially.  During a depressive phase, he 
isolated himself, and experienced poor thinking and paranoia, 
as well as difficulty concentrating.  These phases typically 
lasted one to two weeks.

During a During an August 2004 RO hearing, the Veteran 
reported no suicidal ideation.  He reported having constant 
anxiety and panic attacks several times a week, which he 
described as periods of confusion, palpitations, and feeling 
overwhelmed.    He stated that he had depression about 3 
times per week, during which time he does not want to 
participate in any activities or leave the house.  He further 
reported having delusions of someone putting something in his 
drink, as well as feelings of paranoia and skittishness.  He 
reacted to these feelings by talking himself into a less 
agitated state.  He denied being a danger to himself.  He 
reported instances of being disoriented with respect to time 
and place, as well as difficulties with memory.  He described 
having a compulsive ritual of double checking that his 
medicine, keys and the overall state of his trailer were "in 
order," and that he would double check to make sure his 
doors were locked.  He stated that if a visitor were to 
disturb this routine, he would "get a little upset about 
it."  He also reported feeling overwhelmed when confronted 
with stressful situations.  He stated that his disability 
interfered with his ability to function at work and affected 
his ability to establish personal relationships, though he 
was close with his family and had some close friends.  He 
described being away from work for two months due to anxiety.  
He also stated that he had lived alone since 1999, that his 
parents did not pay his bills, and that he had not had any 
overnight hospital stays for a long time.  He carpooled to 
work, and his work consisted of manual labor.  He reported 
that he had not gone out on any dates and did not feel like 
carrying on that kind of relationship.  He described taking a 
college class and feeling like he could not handle the class 
in addition to working full time.

VA treatment records reflect numerous visits between November 
2002 and March 2008.  The Veteran was consistently 
appropriately dressed and always displayed adequate grooming 
and hygiene.  He was always alert, oriented and cooperative.  
He consistently denied having any suicidal or homicidal 
ideation, delusions, or auditory or visual hallucinations, 
though he reported intermittent difficulty with somatic 
preoccupation.  His thought process and speech were coherent 
and logical.  His affect during this period ranged from 
mildly restricted to bright and animated.  His insight and 
judgment were consistently rated as fair.  He reported some 
difficulty with memory and concentration, but often described 
these qualities as fair to good.  He experienced some 
problems with depression, anxiety and paranoia earlier on but 
reported fewer difficulties in these areas recently.  He 
reported some difficulties with sleep and fatigue early in 
the morning.  He described having some early difficulty in 
establishing relationships.  More recent reporting, however, 
includes accounts of time spent with family, friends, and an 
8 month relationship with a girlfriend.  The Veteran also 
described some early difficulty in maintaining employment.  
However, he reported enjoying his most recent job as a 
grocery store clerk and had been consistently working 40 
hours a week.  He further reported a recent cut in his 
working hours to accommodate attending a heating and cooling 
vocational school.  GAF scores recorded during these visits 
range from 60 to 65.  

The Veteran's vocational rehabilitation file has been 
associated with the claims file.  A Counseling Record - 
Narrative Report dated March 2007 stated that the Veteran was 
employed as a retail warehouse associate with DIY from 1997 
to 2001.  He lost this position when the company went out of 
business.  The Veteran then worked as an operations clerk for 
the Freight Team at Home Depot from 2001 to 2002.  He 
reported chronic problems associated with his schizoaffective 
disorder, had problems with tardiness, and was terminated 
from this position.  He then worked at Viva Barcelona for 
three months, but had an altercation with his boss and quit.  
He then worked at Lowe's but had a panic attack on the job 
and was terminated.  He was then employed as a laborer for 
Springco Metal Coating Company from 2002 to 2005.  He 
reported having problems with his medication during this 
time.  He felt the work demands of this job were excessive, 
and that it was too stressful.  He began work as a stock 
clerk with IGA, and that he had been in that position since 
October 2005.  He stated that his medications caused him 
problems with fatigue, and estimated that he was 5 to 10 
minutes late for work up to 5 times a month.  He also 
reported difficulty with memory and concentration, as well as 
increased stress when interacting with the public.  An 
Employment Handicap and Serious Employment Handicap Worksheet 
states that the Veteran's schizoaffective disorder impairs 
his ability to prepare for employment, obtain employment, and 
retain employment.  A Feasibility Worksheet states that the 
achievement of a vocational goal was feasible for the 
Veteran. 

An additional VA examination was conducted in April 2008.  
The Veteran appeared cooperative, friendly, alert and well-
oriented.  His speech was clear and he described his mood as 
"good."  He displayed a goal-oriented and well organized 
thought process.  The Veteran reported working for a grocery 
store.  He had cut down his working hours to 20 or 25 hours 
per week and attended a vocational school for cooling and air 
conditioning.  He reported that both his job and schooling 
were hard for him as his medications caused him to be late 
and to have difficulty concentrating.  He reported being in a 
relationship for 8 months with a girl and being sad when that 
relationship ended.  He reported difficulty establishing a 
relationship with friends and girls.  He had no suicidal or 
homicidal ideation and no delusions.  The examiner summarized 
that the Veteran was experiencing a moderate number and 
frequency of moderate symptoms.  The examiner stated that the 
symptoms would cause significant reduced productivity and 
markedly interference in his ability to interact effectively 
and work efficiently.  There was no evidence of deterioration 
of functioning or major changes in the severity of the 
disorder since the last review.  His GAF score was 58.

The Veteran has been assigned a 50 percent disability rating 
for his schizoaffective disorder.  The Veteran does not meet 
the criteria for a 70 percent disability rating.  As noted 
above, present level of disability is of primary concern.  
See Francisco v. Brown.  Although the Veteran's condition was 
described as "totally disabling" by his VA physician in 
2003, treatment records and examination reports since that 
time indicate that the Veteran's schizoaffective disorder 
currently approximates the criteria for a 50 percent 
disability rating.  There is no evidence of suicidal 
ideation.  The Veteran described some obsessional behavior, 
but it does not interfere with routine activities.  His 
speech is not intermittently illogical, obscure, or 
irrelevant, and he was able to effectively communicate his 
thoughts.  His speaking rate is normal.  While the Veteran 
has some panic attacks, they are not near-continuous.  In 
August 2004, the Veteran stated that these attacks occurred 
about three times per week.  More recent reporting indicated 
that the Veteran did not have panic attacks.  While the 
Veteran has some depression, it is not to the extent that he 
is unable to function independently, appropriately and 
effectively.  He had lived alone for a long time and was 
responsible for his own care and obligations.  There is no 
evidence of impaired impulse control or spatial 
disorientation.  He does not neglect his personal appearance 
or hygiene, and consistently appeared for treatment and 
examinations well groomed and wearing appropriate clothing.  
The Veteran has some difficulty adapting to work and in 
social situations.  However, difficulty in establishing and 
maintaining effective work and social relationships is 
contemplated within a 50 percent rating.  He is not unable to 
maintain a relationship, as evidenced by his accounts of 
spending time with family, particularly his mother, as well 
as getting together with friends to play card games or board 
games.  He also described a good relationship with his 
current employer.  The Veteran's vocational rehabilitation 
file indicated that the Veteran's condition impaired his 
ability to prepare for, obtain and retain employment.  
However, the Veteran has maintained employment as an IGA 
store clerk since October 2005.  The Veteran's GAF scores 
range from 53 to 65, indicating moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for schizoaffective disorder.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
schizoaffective disorder with the established criteria found 
in the rating schedule for that disability shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  There is nothing in 
the record to indicate that this service-connected disability 
on appeal causes impairment with employment over and above 
that which is contemplated in the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.



ORDER

A rating in excess of 50 percent for schizoaffective disorder 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


